DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed 11/09/2021 have been entered.


ALLOWANCE
Applicant’s arguments, see pages 7-9, filed 11/09/2021, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-11 and 13-20 has been withdrawn. 

Claims 1-11, 13-20 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Danziger (10302835 B2) teaches A light guide module, having a first light guide plate with a light receiving area, a light outputting area, optical input light with a predetermined incident angle incident on input area and exiting from an outputting area and a second light guide plate disposed on the first light guide plate, the second light guide plate with a plurality of dichroic surfaces for selectively transmitting or reflecting the optical input light.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             
November 19, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872